         Case 1:19-cr-00670-LGS Document 67 Filed 03/23/21 Page 1 of 1
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      March 22, 2021

By ECF                                             The application is GRANTED. The Government's response
                                                   shall not exceed twenty-seven double-spaced pages.
The Honorable Lorna G. Schofield
United States District Judge                       SO ORDERED.
Southern District of New York
Thurgood Marshall United States Courthouse         Dated: March 23, 2021
40 Foley Square                                           New York, New York
New York, NY 10007

   Re:     United States v. Shoendale Jarrett, 19 CR 670 (LGS)

Dear Judge Schofield,

       The Government respectfully submits this letter in response to the Order of the Court dated
March 17, 2021 to request leave to file a response in excess of twenty pages to the motion of the
defendant dated March 16, 2021. In particular, in light of the multiple questions of law raised in
the motion of the defendant, the Government respectfully requests to file a response of twenty-
seven pages, to which the defendant does not object.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

cc: Julia Gatto, Tamara Giwa, and Neil Kelly (Counsel to Defendant Shoendale Jarrett) (by ECF)
